DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/22.
Applicant’s election without traverse of claims 1-5 and 7-13 in the reply filed on 7/21/22 is acknowledged.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without using the adjustable shut height parting line inserts to control and limit the injection molding machine’s clamp pressure/force on the LWRT fabric so to resist flashing of the injection molded plastic while not damaging the LWRT fabric too much, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The instant specification at paragraph 0029 explicitly recites, “Adjustable shut height parting line inserts in the injection molding tooling. A critical feature of the process is the control and limitation of the injection molding machine’s clamp pressure on the part.  The process needs sufficient clamping at the injection molded features to resist flashing of the injection molded plastic, but not too much to damage the LWRT and cloth.”   Hence, claim 1 must include a limitation that the adjustable mold standoffs are used to control and limit the injection molding machine’s clamp pressure/force on the LWRT fabric so to resist flashing of the injection molded plastic while not damaging the LWRT fabric too much.  Subsequently, dependent claim 7 must be canceled.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites the adjustable mold standoffs are to be raised and lowered to control the amount of clamping force exerted onto the LWRT fabric plus panel; however independent claim 1 already recites the standoffs are adjustable to control the clamping force on the LWRT fabric.  It should be noted that the instant specification only supports raising and lowering the standoffs to control the clamping force (paragraph 0029 of the instant specification).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “the LWRT with fabric inserted panel” (cl 1:6) lacks antecedent basis in the claim.
 	The phrase “a finish…or the like material” (cl 1:7-8) is indefinite because it is unclear whether it is related to the fabric finish mention in line 4 of claim 1.  If they are the same, it should be clearly and positively recited as such.
 	The phrase “or the like material” (cl 1:7-8) is indefinite because the meets and bounds of the phrase are unascertainable.
 	The step of adjusting tool standoffs (cl 1:13-14) is indefinite because it is unclear whether it is related to the steps of controlling temperatures (cl 1:9-10) and balancing pressures (cl 1:11-12).  If they are related, it should be clearly and positively recited as such.  
 The phrase “Azdel fiberglass reinforced plastic” (cl 3:3) is indefinite because the meets and bounds of the phrase are unascertainable.  Claim 3 contains the trademark/trade name Azdel.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific type of fiberglass reinforced plastic and, accordingly, the identification/description is indefinite.
 	The phrase “said injection molding tool” (cl 4:3) lacks antecedent basis in the claim.
 	Claim 7 is indefinite because it appears to be idiomatically incorrect.	 	
The phrase “the LWRT with fabric inserted panel” (cl 10:6) lacks antecedent basis in the claim.
 	The phrase “a finish…or the like material” (cl 10:8-9) is indefinite because it is unclear whether it is related to the fabric finish mention in line 4 of claim 10.  If they are the same, it should be clearly and positively recited as such.
 	The phrase “or the like material” (cl 10:9) is indefinite because the meets and bounds of the phrase are unascertainable.
 	The step of adjusting tool standoffs (cl 10:14-18) is indefinite because it is unclear whether it is related to the steps of controlling temperatures (cl 10:10-11) and balancing pressures (cl 10:12-13).  If they are related, it should be clearly and positively recited as such.  
 	The step of controlling clamping force (cl 10:20-21) is indefinite because it is unclear whether it is related to the step of adjusting tool standoffs.  If they are related, it should be clearly and positively recited as such.  It should be noted paragraph 0029 of the instant specification explicitly recites the clamping force is controlled by adjusting the adjustable standoffs.  The instant specification does not recite controlling the clamping forces by a means other than the adjustable standoffs.
 The phrase “Azdel fiberglass reinforced plastic” (cl 12:3) is indefinite because the meets and bounds of the phrase are unascertainable.  Claim 3 contains the trademark/trade name Azdel.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific type of fiberglass reinforced plastic and, accordingly, the identification/description is indefinite.
 	Corrections are required.

Claims 10-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following Japanese patents teach using various means for controlling the parting line height or gap: JP3555331,JPS6463111, and JP2004160658.  USP2002/0190427 teaches protecting a fabric insert within an injection mold by using a vacuum means to hold the insert.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744